Citation Nr: 0617316	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-18 624	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to October 2, 2001 for 
the assignment of a total disability evaluation based on 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1952 to January 
1957 and from February 1957 to April 1966.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


REMAND

The veteran claims entitlement to an earlier effective date 
for the assignment of TDIU.  Additional action is necessary 
before the Board can decide this claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist a 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, VA has not yet 
satisfied its duty to notify; therefore, to proceed in 
adjudicating the claim on appeal would prejudice the veteran 
in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 488.  It 
must also inform the claimant that VA will determine the 
effective date to be assigned a particular disability rating 
based on when VA receives the veteran's claim, when the 
evidence that establishes the basis for the rating that 
reflects the level of disability was submitted, or on the day 
after the veteran's discharge from service if the claim was 
submitted within one year after discharge.  Id.     

In this case, the RO sent the veteran VCAA notice on his TDIU 
cla
im 
by 
let
ter
dated March 2003.  Such notice, however, did not discuss 
eff
ect
ive 
dat
es.  
Aft
er
the RO granted the veteran's TDIU claim and assigned that 
awa
rd 
an 
eff
ect
ive 
dat
e
of October 2, 2001, the RO did not send the veteran 
add
iti
ona
l 
VCA
A 
not
ice 
on 
his
claim for an earlier effective date.  VA should thus correct 
thi
s 
pro
ced
ura
l 
deficiency on remand by sending the veteran a VCAA notice 
let
ter 
per
tai
nin
g 
to
such claim, which complies not only with Quartuccio and 
Pel
egr
ini 
II, 
but 
als
o 
wit
h
Dingess/Hartman.  

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his claim for an earlier effective date 
for the assignment of TDIU, which 
satisfies the requirements of the Court's 
holdings in Quartuccio, Pelegrini II and 
Dingess/Hartman.

2.  Thereafter, readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the claim is denied, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, AMC should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans'  Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



